Campbell, J.,
delivered the opinion of the Court.
The instruction asked by the state should have been refused, and that asked by the defendant should have been given.
*447A prescription by a physician is not necessary to enable one to purchase alcohol of a druggist for medicinal purposes. A licensed druggist may lawfully sell “ pure alcohol for medicinal or scientific or mechanical purposes,” by express authority of Sec. 9 of “ An act for preventing the evils of intemperance, etc.,” approved, March 11, 1886, which does not require any certificate of any person, and the only question in ease of an indictment for such sale is whether the sale was for the purpose authorized. Reversed and remanded.